             Case 1:20-cv-00226-LLS Document 10 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROSLYN ALMA DAMES,

                                  Plaintiff,

                      -against-

UNITED STATES DEPARTMENT OF                                      20-CV-0226 (LLS)
HOUSING & URBAN DEVELOPMENT;
CLAIRE GUERRETTE, DIRECTOR, ST.                                 CIVIL JUDGMENT
MARGARET’S HOUSE; DEAN SANTA,
DIRECTOR OF ASSET MANAGEMENT, U.S.
DEPT. OF HOUSING & URBAN
DEVELOPMENT,

                                  Defendants.

         Pursuant to the order issued October 30, 2020, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court transmit a copy of this judgment to

Plaintiff and note service on the docket. 1

SO ORDERED.

Dated:       October 30, 2020
             New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




         1
         Plaintiff has consented to receive electronic service of notices and documents in this
case. (ECF No. 3.)
